DLD-262                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-1871
                                      ___________

                                    ROGER WILSON,
                                              Appellant

                                             v.

                     DELTA AIRLINES; SHAREBUILDERS.COM
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                       (W.D. Pa. Civil Action No. 2-18-cv-00305)
                      District Judge: Honorable Nora Barry Fischer
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 12, 2018
            Before: JORDAN, SHWARTZ and KRAUSE, Circuit Judges

                              (Opinion filed: July 20, 2018)
                                      _________

                                        OPINION *
                                        _________

PER CURIAM

       Roger Wilson, proceeding pro se, appeals an order of the United States District




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court for the Western District of Pennsylvania dismissing his complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B). We will summarily affirm the judgment of the

District Court.

       Wilson filed a complaint against Delta Airlines and ShareBuilders.com alleging

that they “stole stock off [him]” that he bought in 2006. Wilson brought his claim under

18 U.S.C. § 1341, a criminal statute prohibiting mail fraud, and sought $25 million in

damages.

       The District Court adopted the Magistrate Judge’s report and recommendation to

dismiss the complaint as frivolous because it is based on an indisputably meritless legal

theory. The Magistrate Judge explained that the criminal statute that Wilson claims was

violated does not provide a private cause of action. The District Court overruled

Wilson’s objections to the Magistrate Judge’s report in which he challenged the

procedures that were used and cited additional statutes in support of his claim. This

appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Roman v. Jeffes, 904 F.2d 192, 194 (3d Cir. 1990).

       The District Court’s decision is supported by the record. Wilson has not shown

that improper procedures were used in his case. See 28 U.S.C. § 636(b) (authorizing

recommendations by a Magistrate Judge). We agree that § 1341 does not on its own give

rise to a private cause of action. Wisdom v. First Midwest Bank, 167 F.3d 402, 408 (8th

Cir. 1999). To the extent Wilson sought to amend his complaint, he did not show that he



                                             2
has a non-frivolous claim. His complaint was properly dismissed. See Neitzke v.

Williams, 490 U.S. 319, 325 (1989).

       Because this appeal does not raise a substantial question, we will summarily

affirm the judgment of the District Court. 1




       1
        Wilson’s motion to modify the record to change the amount of damages he seeks
from the defendants is denied.
                                               3